Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-3 and 5 are objected to because of the following informalities:  
Claim 1 recites; “a first deceleration switch and a second deceleration switch for decelerating the automatic driving vehicle during traveling in automatic driving”, which is unclear as to whether the deceleration function applies to both switches or not. The examiner suggests rephrasing to clarify that both switches decelerate the vehicle, such as by splitting the recitation of the switches.
Claim 1 recites; “during traveling in automatic driving”, which should be “while traveling in automatic driving” or something similar for proper grammar.
Claim 1 recites; “brakes the automatic driving vehicle with the same braking 10force as the predetermined braking force”, which may be confusing in establishing a new term of ‘the same braking force’. The examiner suggests rephrasing to “brakes the automatic driving vehicle with the predetermined braking force” to ensure reference to the previously established terminology.
a predetermined time elapses”. Similarly, “after elapse of the same time as the predetermined time” should be “after the predetermined time elapses” for proper grammar and clarity.
Claim 3 recites “an ECU configured to perform driving control of the automatic driving vehicle comprising control of the brake device”, which should be “an ECU configured to perform driving control of the automatic driving vehicle and control of the brake device”
Claim 5 recites “one control device provided to the automatic driving vehicle”, which should be “one control device controlling the automatic driving vehicle” or similar, as “provided to” is unclear as to how the device is related to the automatic driving vehicle.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakatsuka (US20170113688A1).
Regarding claim 1, Nakatsuka teaches;
taught as a stop control device, element 10) of an automatic driving vehicle capable of automatic driving [the examiner is using the definition provided in the specification that specifies automatic driving to mean “a computer executes at least a part of driving control including vehicle speed control (including deceleration control), steering control, and the like”, emphasis added] (taught as a stop control device which controls stop/deceleration control of the vehicle, paragraph 0005), the deceleration control device comprising: 
5a first deceleration switch (taught as a brake switch, element 40) and a second deceleration switch (taught as an autonomous stop switch, element 13) for decelerating the automatic driving vehicle during traveling in automatic driving; and 
a brake device (taught as a braking mechanism, element 63) that, when the first deceleration switch is operated, brakes the automatic driving vehicle with a predetermined braking force (taught as the brake holding component, element 62, upon activation of the brake switch, element 40, outputting a predetermined braking amount, paragraph 0097), and even when the second deceleration switch is operated [the examiner is interpreting this to indicate that both switches are activated simultaneously], brakes the automatic driving vehicle with the same braking 10force as the predetermined braking force (taught as when the brake pedal is pressed simultaneously with the brake holding component, not cancelling the brake control, paragraph 0100).  

Regarding claim 4, Nakatsuka teaches;
The deceleration control device of an automatic driving vehicle according to Claim 1 (see claim 1 rejection), wherein the first deceleration switch is a mechanical switch (taught as a brake switch, element 40, incorporated on a panel as shown in Fig 2), and wherein the second deceleration switch is a switch displayed on a touch panel (taught as an autonomous stop switch, element 13 on a touch panel, element 11, fig 4).  

Regarding claim 5, Nakatsuka teaches;
The deceleration control device of an automatic driving vehicle according to Claim 1 (see claim 1 rejection), wherein the first deceleration switch is an emergency stop switch (taught as an emergency stop controller, element 110, which is connected to the brake switch, element 40) configured to shut down at least one control device (taught as disabling operations of certain switches [controls], such as elements 13 or 14, after initiating an autonomous stop, paragraph 0069) provided to the automatic driving vehicle (taught as incorporating the switches on a touch screen, element 11, in the vehicle, fig 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsuka (US20170113688A1), and further in view of Ke (20200198635A1).
Regarding claim 2, Nakatsuka teaches;
The deceleration control device of an automatic driving vehicle according to Claim 1 (see claim 1 rejection). However, Nakatsuka does not explicitly teach; wherein when the first deceleration switch is operated, the brake device brakes the automatic driving vehicle after elapse of a predetermined time from a time at which the first 15deceleration switch is operated, and even when the second deceleration switch is operated, the brake device brakes the automatic driving vehicle after elapse of the same time as the predetermined time from a time at which the second deceleration switch is operated.  
Ke teaches; wherein when the first deceleration switch is operated, the brake device brakes the automatic driving vehicle after elapse of a predetermined time from a time at which the first 15deceleration switch is operated (taught as reacting to the braking signal after a delay time, paragraph 0019), and even when the second deceleration switch is operated, the brake device brakes the automatic driving vehicle after elapse of the same time as the predetermined time from a time at which the second deceleration switch is operated (while Ke does not explicitly teach multiple switches for braking, Ke teaches braking in response to a braking signal, paragraph 0019. One of ordinary skill in the art would think to replicate the delay effect based on a braking signal from different sources as a simple duplication of parts and effects of the system).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a braking delay as taught by Ke in the system taught by Nakatsuka in order to improve the comfort of passengers. As taught by Ke, an added delay allows for more gradual and adaptive brake response, which reduces an uncomfortable feeling of passengers during a braking process (paragraph 0008).

Regarding claim 3, Nakatsuka as modified by Ke teaches;
The deceleration control device of an automatic driving vehicle according to 20Claim 2 (see claim 2 rejection). Nakatsuka further teaches; further comprising an ECU (taught as a driving assistance system comprising ECUs, paragraph 0044) configured to perform driving control of the automatic driving vehicle comprising control of the brake device (taught as the driving assistance device that controls autonomous emergency stop, lane-keeping assistance, and parking brake controllers, paragraph 0044), wherein the predetermined time and the predetermined braking force are preset for the brake device (taught as a predetermined braking amount, paragraph 0097), and 
wherein when the first deceleration switch is operated, the ECU stops the driving 25control and the brake device brakes the automatic driving vehicle (taught as braking the vehicle, paragraph 0097), based on the preset predetermined braking force, and when the second deceleration switch is operated, the brake device brakes the automatic driving vehicle, based on a braking instruction from the ECU (taught as braking the vehicle, which is determined by a braking amount determining component, element 120, paragraph 0079, which is implemented as an ECU in the driving Assistance Device, Fig 1).  
However, Nakatsuka does not teach; wherein the predetermined time are preset for the brake device, and the brake device brakes the automatic driving vehicle based on the preset predetermined time.
Ke teaches; wherein the predetermined time are preset for the brake device (taught as reacting to the braking signal after a delay time, paragraph 0019), and the brake device brakes the automatic driving vehicle based on the preset predetermined time (taught as reacting to the braking signal after a delay time, paragraph 0019).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a braking delay as taught by Ke in the system taught by Nakatsuka in .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For further predefined brake forces, relating to claims 2-3, US20080147286A1, US20130226410A1, and US20160109881A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662